DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-20 are currently pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

a.	a deodorizing member in at least claim 1.
b.	anti-movement device in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Deodorizing member is interpreted to cover the at least one of the structures cited in para [0291] of applicant specification.
Anti-movement device is interpreted to cover the at least a protrusion as per claim 14 of applicant specification.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 20090027112 A).

Regarding claim 1:
Park discloses a refrigerator (Fig. 1) comprising: 
a cabinet #1 having an opening to access a storage chamber #100 provided within the cabinet; 
a drawer #300 including a front panel #320 and a storage bin #310 coupled to a rear of the front panel, the drawer being coupled to the cabinet such that the drawer moves between a first position in which the front panel closes the opening of the cabinet and the storage bin is received in the storage chamber, and a second position in which the front panel is spaced away from the opening of the cabinet and at least a portion of the storage bin is positioned outside of the storage chamber (see at least Fig. 1 and corresponding description); 
a holder #400 at the storage bin (Fig. 1 and 6a-b), the holder having an upper end at an inner surface of the storage bin (see upper end of #413, Fig. 6a-b), and having a lower end at an outer surface of the storage bin (see lower end of #411, Fig. 6a, outside of storage room #310); and 
a deodorizing member #W to be provided in an inner space of the holder to reduce an odor from the storage chamber (see description of member #W, second to last paragraph). 

Regarding claim 2:
Park further discloses wherein the lower end of the holder is provided in a cool air circulating flow path (see grille plate #11 in Fig. 6a). 

Regarding claim 3:
Park further discloses wherein a portion of the deodorizing member is exposed through the upper end of the holder to an inner part of the storage bin (see at least Fig. 6a-b). 

Regarding claim 4:
Park further discloses wherein a portion of the deodorizing member is exposed through the lower end of the holder to the cool air circulating flow path (see at least Fig. 6a-b. Note: the lower end of the holder comprises part of the grille in plate #411). 

Regarding claim 5:
Park further discloses wherein the holder is integrally provided with the storage bin (see at least Fig. 1 and 6b when the system is assembled).

Regarding claim 6:
Park further discloses wherein the holder is to have at least an open upper side and an inner space (see Fig. 6a-b), and the deodorizing member is to be inserted through the open upper side of the holder and into the inner space of the holder (see Fig. 6a-b). 

Regarding claim 7:
Park further discloses wherein the upper end of the holder includes: a front wall to protrude from the inner surface of the storage bin (see front wall having opening between the two #413, Fig. 6b, in the shape of “L ⅃”); and first and second upper side walls #413 provided at opposite sides of the front wall by protruding therefrom to the inner surface of the storage bin (see Fig. 6b). 

Regarding claim 8:
Park further discloses an opening part provided at the front wall by a portion of the front wall to be open to the inner surface of the storage bin (see Fig. 6b).

Regarding claim 19:
Park further discloses wherein the deodorizing member is to reduce the odor from the storage chamber by absorbing odor molecules (see description of member #W, second to last paragraph). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20090027112 A).

Regarding claim 20:
Park discloses wherein the deodorizing member includes a plurality of through holes provided on a front surface of the deodorizing member (see Fig. 6a-b).

Note: air flows through the through holes of the deodorizing member when flowing from the refrigerating chamber to the grilles opening of #411. 

To the extent that applicant submit that the deodorizing member does not includes a plurality of through holes; the examiner takes official notice that such feature is well known in the art.

Accordingly; it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Park with the deodorizing member including a plurality of through holes provided on a front surface of the deodorizing member.

One of ordinary skills would have recognized that doing so would have enhance the deodorizing effect provided to the refrigerator.

Allowable Subject Matter
Claims 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose wherein the lower end of the holder includes: a rear wall provided along the outer surface of the storage bin; first and second lower side walls provided at opposite sides of the rear wall by protruding from the outer surface of the storage bin; an extended wall provided at the rear wall; and a bottom wall provided at a lower end of the rear wall and lower ends of the lower side walls to support the deodorizing member. A person of ordinary skill in the art would have not been led, absent impermissible hindsight gleaned from the present application, to somehow modify holder of Park to include the aforementioned limitations; especially since it would require a substantial reconstruction and redesign of the elements shown in Park.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kang (US 7690586 B2) discloses a deodorizer holder for a refrigerator; the deodorizer holder having an end in communication with a refrigerating chamber; and an opposite end outside the refrigerating chamber.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Examiner, Art Unit 3763